Citation Nr: 1705995	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  11-30 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to increased ratings for coronary artery disease, status post myocardial infarct with angioplasty and stenting, currently assigned 'staged' ratings of 30 percent prior to June 23, 2010, and 10 percent from that date.

2.  Entitlement to increased ratings for hypertension, currently assigned 'staged' ratings of 0 percent prior to October 3, 2012, and 10 percent from that date.

3.  Entitlement to a separate compensable rating for peripheral vascular disease of the left leg.

4.  Entitlement to a separate compensable rating for peripheral vascular disease of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to November 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.  The September 2008 RO rating decision, in pertinent part, granted service connection for the four disabilities at issue and assigned disability ratings effective June 1, 2007 (the date the claims for service connection were received).

An interim November 2011 rating decision granted an increased initial rating of 30 percent for coronary artery disease status post myocardial infarct with angioplasty and stenting, effective June 1, 2007; a 10 percent rating was assigned effective June 23, 2010.  An interim February 2013 rating decision granted an increased rating of 10 percent for hypertension, effective October 3, 2012.

These matters were previously before the Board in September 2014, when the Board remanded the issues on appeal for additional development of the evidence.

The Board notes that a July 2016 RO rating decision granted service connection for (among other diagnoses) "lower extremity diabetic peripheral neuropathy" of the left and right legs, with a 10 percent rating assigned for each leg.  These new rating assignments appear to have subsumed the peripheral vascular disease ratings on appeal in this case, as the peripheral vascular disease ratings no longer appear distinctly on the Veteran's rating codesheets; instead, these newly assigned lower extremity peripheral neuropathy ratings appear on the Veteran's new rating codesheets as contemplating the peripheral vascular disease ("PERIPHERAL NEUROPATHY ASSOCIATED WITH DIABETES MELLITUS TYPE II WITH BILATERAL LEG PERIPHERAL VASCULAR DISEASE....").  The July 2016 RO rating decision expressly states that the Veteran's "Peripheral Vascular Disease" in each leg "would be rated as non-compensable if rated by themselves," and have been incorporated in other ratings.  Nevertheless, the Veteran's pending appeal for increased compensable ratings (as separate and distinct ratings) for peripheral vascular disease of both legs remains in appellate status.  The Board has recharacterized the issues on the title page to reflect that the appeal continues to pursue separate compensable ratings for the peripheral vascular disease of the lower extremities.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously before the Board in September 2014, when the Board remanded the case for additional development.  However, it appears that the case has been prematurely returned to the Board from the RO before the actions directed by the Board's September 2014 remand could be completed.  Specifically, the Board's remand directed that the RO should "[a]rrange for appropriate examinations of the Veteran to ascertain the current severity of his service-connected coronary artery disease status post myocardial infarct with angioplasty and stenting, hypertension, and peripheral vascular disease of both legs."  The Board's September 2014 remand directed that, following the needed development: "The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond."

The claims-file reveals no indication that these directed actions have been completed.  The Board notes that review of the claims-file (in both Virtual VA and the Veterans Benefits Management System (VBMS)) reveals no suggestion that its contents are incomplete, and numerous other actions associated with the adjudication of other issues at the RO are well documented throughout the time since the September 2014 Board remand.

Notably, a July 2016 RO rating decision addressed 12 issues, some with potential relevance to the rating issues currently on appeal.  The Board observes that the July 2016 RO rating decision denied entitlement to service connection for bilateral chronic venous insufficiency, bilateral lower extremity edema, and bilateral varicose veins.  Significantly, as discussed in the introduction section above, the July 2016 RO rating decision granted service connection for (among other diagnoses) "lower extremity diabetic peripheral neuropathy" of the left and right legs, with a 10 percent rating assigned for each leg.  These new rating assignments appear to have subsumed the lower extremity peripheral vascular disease ratings on appeal in this case, but the Veteran's pending appeal for increased compensable ratings (as separate and distinct ratings) for peripheral vascular disease of both legs remains in appellate status.

There is no indication of record that the RO has completed actions to satisfy the Board's September 2014 remand directives concerning the arrangement of new VA examinations to evaluate the severity of the Veteran's heart disease, hypertension, and lower extremity peripheral vascular disease for rating purposes.  There is also no indication that the RO has issued a new supplemental statement of the case concerning these issues following the September 2014 Board remand.

The Board observes that the December 2016 brief submitted to the Board by the Veteran's representative makes reference to the July 2016 RO rating decision and makes a passing reference to "a C&P examination on July 14, 2016, in accordance to the remand order dated September 30, 2014."  The Board notes that the VA examination reports of record from July 2016 feature evaluations of mental disorders, prostate cancer, the reproductive system, and neurological deficit from peripheral neuropathy.  These VA examination reports do not satisfy the directives of the Board's September 2014 remand concerning the issues on appeal (nor does it appear that any were intended for such purposes).  The other documentation of record, including RO documentation of VA examination requests and statuses, does not suggest that the VA rating examinations requested in the September 2014 Board remand have otherwise been arranged or conducted.  The December 2016 brief otherwise discusses findings presented in an older October 2012 VA examination report and a February 2013 supplemental statement of the case.

As this case has been prematurely returned to the Board, with action sought by the prior September 2014 remand not completed, it must be returned to the RO for corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the up-to-date complete clinical records of any (and all) pertinent VA treatment records not already available for review in the claims-file.

2.  In accordance with the directives of the Board's prior September 2014 remand: Arrange for appropriate examinations of the Veteran to ascertain the current severity of his service-connected:

(a) coronary artery disease status post myocardial infarct with angioplasty and stenting; 
   (b) hypertension; and 
(c) peripheral vascular disease of both legs.  With respect to the peripheral vascular disease of the lower extremities, the examiner is specifically requested to identify any manifestations, symptoms, and/or functional limitations of peripheral vascular disease that are separate and distinct from the Veteran's lower extremity diabetic peripheral neuropathy.
   
The Veteran's claims file must be furnished to the examiner for review in connection with the examination.

Please provide a detailed rationale for all opinions stated.

3.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claims.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

